             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:16-cr-00025-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                  ORDER
                                )
                                )
KENNETH BARNETT,                )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a motion for early termination of supervised release

[Doc. 4]. Both counsel for the Government and the Defendant’s supervising

probation officer have advised they do not oppose the Defendant’s request.

     Upon review of the Defendant’s motion, the Court is satisfied that the

early termination of the Defendant’s supervised release is warranted by the

Defendant’s conduct and is in the interest of justice.   See 18 U.S.C. §

3583(e)(1).

     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter, which the Court construes as a motion for early termination of
supervised release [Doc. 4], is GRANTED, and the Defendant’s term of

supervised release is hereby terminated.

     IT IS SO ORDERED.
                            Signed: December 5, 2019




                                       2
